Citation Nr: 1721021	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.

4.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to September 1974, with service in Vietnam, and additional periods of National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript is in the record.  In June 2015, a Veterans Law Judge (other than the undersigned) reopened the Veteran's claim of service connection for a back disability and remanded all matters for additional development.  The case is now before the undersigned.

The appeal originally included a claim of service connection for a psychiatric disability.  As a June 2016 rating decision subsequently granted service connection for this claim, it is no longer before the Board.

The issue of entitlement to service connection for a skin disability was raised by the record in a November 2005 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for a back disability is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction based essentially on findings that there was no evidence supporting that such disabilities may be related to his service.   

2.  Evidence received since the January 2007 rating decision does not tend to show that the Veteran's peripheral neuropathy of the bilateral lower extremities and/or erectile dysfunction may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the bilateral lower extremities or erectile dysfunction; and does not raise a reasonable possibility of substantiating such claims.

3.  An unappealed January 2007 rating decision denied service connection for residuals of exposure to herbicide agents based essentially on finding that the Veteran did not have a disability due to exposure to herbicide agents.

4.  Evidence received since the January 2007 rating decision does not tend to show that the Veteran has any residuals of exposure to herbicide agents; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claims of service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and residuals of exposure to herbicide agents may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.  VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), postservice VA and private treatment records, and Social Security Administration (SSA) disability records have been secured.  Pursuant to the Board's June 2015 remand, additional STRs, service personnel records (SPRs), and private and VA treatment records were secured and associated with the record.  In a June 2016 report of contact, the Veteran was notified that treatment records from Carrollton Orthopaedic Clinic were destroyed and were therefore unavailable for review.  

The Board further notes that the Veteran was not afforded VA examinations with respect to his claims to reopen.  However, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any existing pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

A January 2007 rating decision denied the Veteran's original claim of service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction based essentially on findings that there was no evidence that such disabilities are related to service, and the Veteran's original claim of service connection for residuals of exposure to herbicide agents based on a finding that the Veteran did not have a disability due to such exposure; specifically with respect to his claim of service connection for residuals of exposure to herbicide agents, the Veteran was notified that exposure, in and of itself, is not a disability or condition for which he can claim benefits.  He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the January 2007 rating decision included the Veteran's STRs, VA and private treatment records, a January 2006 statement from Dr. Phil Astin, and a November 2006 VA examination.  The Veteran's STRs were silent for any diagnoses of peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, or residuals of exposure to herbicide agents.  The January 2006 statement from Dr. Astin notes the Veteran's reported history of Agent Orange exposure and his "multiple medical problems[,]" including acute and subacute peripheral neuropathy.  The November 2006 VA examiner noted a diagnosis of erectile dysfunction but did not provide an etiological opinion for such disability; he did not find pathology sufficient to render a diagnosis of peripheral neuropathy and did not diagnose any disabilities related to exposure to herbicide agents.  

Evidence received since the January 2007 rating decision includes additional VA and private treatment records, SSA records, and additional STRs and SPRs, as well as October 2012 testimony before a DRO.

As service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction were previously denied on the basis that there was no evidence that such disabilities were incurred in or aggravated by service, for evidence to be new and material, it would have to be evidence not previously of record that tends to show that such disabilities were either incurred in or aggravated by service.  Additionally, as service connection for residuals of exposure to herbicide agents was previously denied on the basis that there was no evidence that the Veteran had a disability related to such exposure, for evidence to be new and material in the matter, it would have to be evidence tending to show that the Veteran had a disability that could be related to exposure to herbicide agents.

Reviewing the additional evidence, the Board finds that no new evidence received is material, i.e., no evidence submitted pertains to unestablished facts necessary to substantiate these claims.  The additional VA and private treatment records, STRs, SPRs, and SSA records while new, do not show or suggest that the Veteran's peripheral neuropathy of the bilateral lower extremities or erectile dysfunction might be related to his service or that he has a disability that may be related to exposure to herbicide agents.  Accordingly, the Board finds that new and material evidence has not been received, and that the claims of service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and residuals of exposure to herbicide agents may not be reopened.


ORDER

The appeal to reopen a claim of service connection for peripheral neuropathy of the bilateral lower extremities is denied.

The appeal to reopen a claim of service connection for erectile dysfunction is denied.

The appeal to reopen a claim of service connection for residuals of exposure to herbicide agents is denied.


REMAND

While the Board sincerely regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claim. 

The June 2015 Board remand instructed the examiner to identify the nature and cause of Veteran's lumbar spine disabilities (to include discogenic and degenerative lumbar stenosis, lumbar disc impairment, lumbar radiculopathy, and arthritis) and take into account the findings in the Veteran's STRs and his reports of lumbar spine symptoms in service and since.  On August 2015 VA back examination, the Veteran reported that he first injured his back when he was thrown out of a jeep in 1969/1970; he denied receiving treatment until 1985.  The examiner only diagnosed degenerative arthritis and determined that such was less likely related to service since the Veteran's STRs were silent for a back condition.  In a September 2016 addendum opinion, another opinion provider stated that lumbar disc impairment, lumbar radiculopathy and arthritis are all descriptions of degenerative joint disease and that stenosis is an age-related encroachment of the spinal canal.  He concluded, without explanation, that the Veteran's injuries in service, which occurred 20 years prior, "have resolved."  The Board also finds that the examiner failed to consider the Veteran's statements that he experienced back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence).   Accordingly, an addendum opinion to ensure compliance with previous instructions is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to Dr. John Deandrade, that author of the September 2016 opinion, for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  If another examination is needed, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

(a) Identify any back disability by diagnosis.

(b) Identify the likely cause of any (and each) back disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is due to service, to include as due to the Veteran's exposure to herbicide agents therein?

The examiner must discuss the complaints of back pain noted in the Veteran's STRs and his statements that he has had back pain since service.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


